Case 1:17-cv-01789-DLC Document 526 Filed 11/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

a x

SECURITIES AND EXCHANGE COMMISSION, Licv1789 (DLC)
Plaintiff, ORDER

-y-

LEK SECURITIES CORPORATION, SAMUEL

LEK, VALI. MANAGEMENT PARTNERS d/b/a . USDC SDNY

AVALON FA LTD, NATHAN FAYYER, and : LXKCURIERT

SERGEY PUSTELNIK a/k/a SERGE " ELECTRONICALLY FILED

PUSTELNIK, " DOC #:
Defendants. DATE FILED:

ee ee eee i ee ee ie x

DENISE COTE, District Judge:

Attached are the November 6, 2019 drafts of the Jury Charge
and the Special Verdict Form. Trial will resume at 9:00 a.m. on
November 7. The parties are advised that the rebuttal summation

will commence at 2:00 p.m. and the charge will commence at 2:30

p.m.

Dated: New York, New York
November 6, 2019

letaae L A
DENISE COTE
United States District Judge

 
